DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 08, 2021 has been entered.

Status of Claims
Claims 109-113, 115-122, 139-141, 143-153 are currently under consideration for patentability under 37 CFR 1.104.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 109-112, 118-120, 139-141, 149, 151, 153, 154 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glozman et al (US 2009/0149867, hereinafter Glozman ‘867) in view of Wang et al. (US 2010/0121181, hereinafter Wang ‘181).
In re claim 109, Glozman ‘867 teaches a method of tracking or localizing a robotically controlled elongate instrument in real time comprising (abstract): 
displaying a fluoroscopy image of an anatomy of a patient on a bed in a workspace (0072); 
tracking or detecting a localization sensor coupled to the robotically controlled (0084) elongate instrument (0087); 
registering localization data from the localization sensor (0026) to a fluoroscopy coordinate system (0026) of the fluoroscopy image (0026, 0092, C-arm coordinate is fluoroscopy coordinate, 0011) to provide a continuously updated (0093) location of at least a portion of the elongate instrument in the fluoroscopy image to facilitate robotic navigation of the elongate instrument through the anatomy (0093); 
tracking movement of the elongate instrument in the patient in real time (0016, 0022-0025, 0027, 0035, 0039),
Glozman ‘867 fails to the tracking including: initializing an active contour in the image, the active contour including a representation in the image, the representation including a plurality of nodes indicating positions of corresponding distal portions of the elongate instrument, and updating the active contour in the image as the elongate instrument moves in the patient, the updating including performing an image-based 
Wang ‘181 teaches initializing an active contour in the image (fig. 5, 0005, 0018), the active contour including a representation in the image (0032, fig. 5, fig. 6), the representation including a plurality of nodes (fig. 5, 502, 504, etc.; 0031) indicating positions of corresponding distal portions of the elongate instrument (0018, 0024, note the representation of the tracked instrument that is displayed by nodes/points is an obvious of a design choice or non-functional descriptive material), and updating (abstract, 0025-0027) the active contour in the image as the elongate instrument moves in the patient, the updating including performing an image-based search (0024-0027, 0031, current frame and previous frame is updating) within a region of the image corresponding to the location of the active contour in the image (0027-0031).
In addition, with respect to “the representation including a plurality of nodes,” this limitation is a non-functional descriptive material. 
Under Federal Circuit precedent, because printed matter itself is nonstatutory subject matter, it must have a functional relationship to a substrate in order to have patentable weight. See, e.g., In re Miller, 418 F.2d 1392, 1396 (CCPA 1969) (observing that “printed matter by itself is not patentable subject matter, because [it is] non-statutory,” but finding that because the printed matter at issue – volumetric indicia and a legend – had a “new and unobvious functional relationship” to the claimed measuring receptacle, the printed matter had patentable weight). Consistent with this logic, non-obvious and functional printed matter receives no patentable weight if the difference between the prior art and a claim limitation lies in the printed matter, as opposed to in See In re Xiao, 462 Fed. Appx. 947, 950-52 (Fed. Cir. 2011) (Non-precedential) (holding that use of “wildcard position labels,” instead of letters or numbers on combination lock, had no patentable weight, because they performed the same function as a letter or a number on the lock).
While most of the NFDM case law involves printed matter on a product (substrate), our reviewing court has seen no reason for limiting this reasoning to that specific context. In King Pharmaceuticals, the Federal Circuit expressly extended the reasoning to method claims.
The specific question before us is whether an otherwise anticipated method claim becomes patentable because it includes a step of “informing” someone about the existence of an inherent property of that method. We hold it does not. The “informing” limitation adds no novelty to the method, which is otherwise anticipated by the prior art. In other words, in light of our holding that the method of taking metaxalone with food to increase the drug’s bioavailability, as recited in claim 1, is not patentable, it readily follows that claim 21, which recites the same method with the sole additional step of informing the patient about this increase in bioavailability, is not patentable.
In an analogous context, we have held that “[w]here the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability.” In re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (alterations added). In such cases, we have recognized that the printed matter is not independently patentable, but have cautioned that the limitation must not be excised from the claim. See id. at 1385 (“[T]he board Id. at 1386 (citing In re Miller, 57 C.C.P.A. 809, 418 F.2d 1392, 1396 (1969)). The rationale behind this line of cases is preventing the indefinite patenting of known products by the simple inclusion of novel, yet functionally unrelated limitations. See In re Ngai, 367 F.3d at 1339.
Although these “printed matter” cases involved the addition of printed matter, such as written instructions, to a known product, we see no principled reason for limiting their reasoning to that specific factual context. See In re Ngai, 367 F.3d at 1338-39; In re Gulack, 703 F.2d at 1385-87. Rather, we believe that the rationale underlying these cases extends to the situation presented in this case, wherein an instructional limitation is added to a method, as opposed to a product, known in the art. Thus, the relevant inquiry here is whether the additional instructional limitation of claim 21 has a “new and unobvious functional relationship” with the known method of administering metaxalone with food. See In re Ngai, 367 F.3d at 1338 (quoting In re Gulack, 703 F.2d at 1386). 
King Pharm., Inc. v. Eon Labs, Inc., 616 F.3d 1267, 1278-79 (Fed. Cir. 2010) (emphasis added). Additionally, the Federal Circuit did not find error in the Board’s extension of this reasoning to computer-implemented (data processing) claims when it affirmed, without opinion, the Board’s decision in Ex parte Mathias, 84 USPQ2d 1276 (BPAI 2005) (informative), aff’d 191 Fed.Appx. 959 (Fed. Cir. 2006) (Rule 36).

It has been repeatedly held that an applicant cannot create a novel product by attaching printed matter to it, even if that printed matter itself is new. See, e.g., Ngai. Thus, adding instructions to a kit that describe a method of using it does not make the kit patentable over the same kit with a different set of instructions. Also, it has been held that the “on screen icon for viewing the score of a broadcast sporting event” is unpatentable, because the particular event is a sporting event does not change the product. It merely describes a new, non-functional feature for a product that already exists. Ex parte Mathias, 84 USPQ2d 1276 (BPAI 2005) (informative), aff’d 191 Fed.Appx. 959 (Fed. Cir. 2006)
There are cases in which the descriptive material can form a functional relationship with the underlying substrate. For example, in In re Miller, the addition of printed matter to the outside of a cup permitted an otherwise ordinary cup to be used like a measuring cup to half recipes. The printed matter in Miller served as a computing 
However, the claim before us is more like the claim in Ngai, Mathias, than Miller. The fact that the “the representation including a plurality of nodes” is a resemblance of a possible nodes/points or other detected objects, does not change the product. It merely describes a new, non-functional feature for a product that already exists.
Allowing applicant’s particular NFDM to distinguish over Wang ‘181 would lead to repeated patenting, or permit a patent to issue where the only distinction over the prior art can be characterized appropriately as non-functional, lead to repeated patent such as someone else could claim that the displaying feature of a shape could be a dash dot, or dot dot, dot dash dot, double line, triple line, or letter “+”, “=” for displaying a marker or other detected subjects. 
The rationale behind this prior art rejection is preventing the repeated patenting of essentially a known product by the mere inclusion of novel non-functional descriptive material. King Pharm., Inc. v. Eon Labs, Inc., 616 F.3d 1267, 1279 (Fed. Cir. 2010) (“The rationale behind this line of cases is preventing the indefinite patenting of known products by the simple inclusion of novel, yet functionally unrelated limitations.”) Cf. In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004) (“If we were to adopt Ngai’s position, anyone could continue patenting a product indefinitely provided that they add a new instruction sheet to the product.”).
Hence, Wang ‘181 anticipates the claim because it teaches each and every limitation of the claim. Any argued difference between the prior art and the claimed invention is simply a substitution of one piece of NFDM (solid line) for another piece of 
Hence, it would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Glozman ‘867 to include the features of Wang ‘181 in order to utilize three main stages of learning based guidewire segment detection, rigid guidewire tracking across successive frames of a fluoroscopic image sequence, and non-rigid guidewire deformation each of which handle deformation of a guidewire at a specific level, and their combination provides robust tracking results.
In re claim 110, Glozman ‘867 teaches wherein the image is generated by a 2D or 3D fluoroscopy (0011).
In re claim 111, Glozman ‘867 teaches wherein the localization sensor is an electromagnetic localization sensor (0026, 0088).
In re claim 112, Glozman ‘867 teaches wherein the electromagnetic localization sensor is configured to be placed in a magnetic field generated by an electromagnetic field generator to allow for sensor detection or tracking within the workspace (0087).
In re claim 118, Glozman ‘867 teaches wherein at least one of a position and an orientation of the localization sensor is continuously tracked to allow for accurate manipulation of the elongate instrument (0013 0022, 0026, 0087, 0093).
In re claim 119, Glozman ‘867 teaches wherein registering comprises transforming the localization data generated by the localization sensor to a coordinate frame of the fluoroscopy image such that the localization data of the elongate instrument is overlaid on the fluoroscopy image (0026, 0092, C-arm coordinate is 
In re claim 120, Glozman ‘867 teaches wherein the localization data from the localization sensor is registered to a fluoroscopy coordinate system of a fluoroscopy image (0091-0092).
In re claim 139, Glozman ‘867 teaches a method for tracking or localizing a robotically controlled elongate instrument, comprising (abstract): 
receiving a fluoroscopy image of an anatomy of a patient on a bed (0072, 0083-0084, fig. 5A, 9A, note that a C-ARM inherently has a bed for patient under the scan); 
tracking or detecting an electromagnetic (0021, 0026, 0088) localization sensor coupled to the elongate instrument (0087, fig. 9B); 
producing an electromagnetic field, by an electromagnetic field generator, in which the electromagnetic localization sensor is detected (0087); 
registering localization data from the localization sensor (0026) to a fluoroscopy coordinate system (0026) of the fluoroscopy image (0026, 0092, C-arm coordinate is fluoroscopy coordinate, 0011) to provide a continuously updated (0093) location of at least a portion of the elongate instrument in the fluoroscopy image to facilitate robotic navigation of the elongate instrument through the anatomy (0093); 
Glozman ‘867 fails to initializing an active contour in the image, the active contour including a representation in the image, the representation including a plurality of nodes indicating positions of corresponding distal portions of the elongate instrument, and updating the active contour in the image as the elongate instrument moves in the 
Wang ‘181 teaches initializing an active contour in the image (fig. 5, 0005, 0018), the active contour including a representation in the image (0032, fig. 5, fig. 6), the representation including a plurality of nodes (fig. 5, 502, 504, etc.; 0031) indicating positions of corresponding distal portions of the elongate instrument (0018, 0024, note the representation of the tracked instrument that is displayed by nodes/points is an obvious of a design choice or non-functional descriptive material), and updating (abstract, 0025-0027) the active contour in the image as the elongate instrument moves in the patient, the updating including performing an image-based search (0024-0027, 0031, current frame and previous frame is updating) within a region of the image corresponding to the location of the active contour in the image (0027-0031).
In addition, with respect to “the representation including a plurality of nodes,” this limitation is a non-functional descriptive material. 
Under Federal Circuit precedent, because printed matter itself is nonstatutory subject matter, it must have a functional relationship to a substrate in order to have patentable weight. See, e.g., In re Miller, 418 F.2d 1392, 1396 (CCPA 1969) (observing that “printed matter by itself is not patentable subject matter, because [it is] non-statutory,” but finding that because the printed matter at issue – volumetric indicia and a legend – had a “new and unobvious functional relationship” to the claimed measuring receptacle, the printed matter had patentable weight). Consistent with this logic, non-obvious and functional printed matter receives no patentable weight if the difference between the prior art and a claim limitation lies in the printed matter, as opposed to in See In re Xiao, 462 Fed. Appx. 947, 950-52 (Fed. Cir. 2011) (Non-precedential) (holding that use of “wildcard position labels,” instead of letters or numbers on combination lock, had no patentable weight, because they performed the same function as a letter or a number on the lock).
While most of the NFDM case law involves printed matter on a product (substrate), our reviewing court has seen no reason for limiting this reasoning to that specific context. In King Pharmaceuticals, the Federal Circuit expressly extended the reasoning to method claims.
The specific question before us is whether an otherwise anticipated method claim becomes patentable because it includes a step of “informing” someone about the existence of an inherent property of that method. We hold it does not. The “informing” limitation adds no novelty to the method, which is otherwise anticipated by the prior art. In other words, in light of our holding that the method of taking metaxalone with food to increase the drug’s bioavailability, as recited in claim 1, is not patentable, it readily follows that claim 21, which recites the same method with the sole additional step of informing the patient about this increase in bioavailability, is not patentable.
In an analogous context, we have held that “[w]here the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability.” In re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (alterations added). In such cases, we have recognized that the printed matter is not independently patentable, but have cautioned that the limitation must not be excised from the claim. See id. at 1385 (“[T]he board Id. at 1386 (citing In re Miller, 57 C.C.P.A. 809, 418 F.2d 1392, 1396 (1969)). The rationale behind this line of cases is preventing the indefinite patenting of known products by the simple inclusion of novel, yet functionally unrelated limitations. See In re Ngai, 367 F.3d at 1339.
Although these “printed matter” cases involved the addition of printed matter, such as written instructions, to a known product, we see no principled reason for limiting their reasoning to that specific factual context. See In re Ngai, 367 F.3d at 1338-39; In re Gulack, 703 F.2d at 1385-87. Rather, we believe that the rationale underlying these cases extends to the situation presented in this case, wherein an instructional limitation is added to a method, as opposed to a product, known in the art. Thus, the relevant inquiry here is whether the additional instructional limitation of claim 21 has a “new and unobvious functional relationship” with the known method of administering metaxalone with food. See In re Ngai, 367 F.3d at 1338 (quoting In re Gulack, 703 F.2d at 1386). 
King Pharm., Inc. v. Eon Labs, Inc., 616 F.3d 1267, 1278-79 (Fed. Cir. 2010) (emphasis added). Additionally, the Federal Circuit did not find error in the Board’s extension of this reasoning to computer-implemented (data processing) claims when it affirmed, without opinion, the Board’s decision in Ex parte Mathias, 84 USPQ2d 1276 (BPAI 2005) (informative), aff’d 191 Fed.Appx. 959 (Fed. Cir. 2006) (Rule 36).

It has been repeatedly held that an applicant cannot create a novel product by attaching printed matter to it, even if that printed matter itself is new. See, e.g., Ngai. Thus, adding instructions to a kit that describe a method of using it does not make the kit patentable over the same kit with a different set of instructions. Also, it has been held that the “on screen icon for viewing the score of a broadcast sporting event” is unpatentable, because the particular event is a sporting event does not change the product. It merely describes a new, non-functional feature for a product that already exists. Ex parte Mathias, 84 USPQ2d 1276 (BPAI 2005) (informative), aff’d 191 Fed.Appx. 959 (Fed. Cir. 2006)
There are cases in which the descriptive material can form a functional relationship with the underlying substrate. For example, in In re Miller, the addition of printed matter to the outside of a cup permitted an otherwise ordinary cup to be used like a measuring cup to half recipes. The printed matter in Miller served as a computing 
However, the claim before us is more like the claim in Ngai, Mathias, than Miller. The fact that the “the representation including a plurality of nodes” is a resemblance of a possible nodes/points or other detected objects, does not change the product. It merely describes a new, non-functional feature for a product that already exists.
Allowing applicant’s particular NFDM to distinguish over Wang ‘181 would lead to repeated patenting, or permit a patent to issue where the only distinction over the prior art can be characterized appropriately as non-functional, lead to repeated patent such as someone else could claim that the displaying feature of a shape could be a dash dot, or dot dot, dot dash dot, double line, triple line, or letter “+”, “=” for displaying a marker or other detected subjects. 
The rationale behind this prior art rejection is preventing the repeated patenting of essentially a known product by the mere inclusion of novel non-functional descriptive material. King Pharm., Inc. v. Eon Labs, Inc., 616 F.3d 1267, 1279 (Fed. Cir. 2010) (“The rationale behind this line of cases is preventing the indefinite patenting of known products by the simple inclusion of novel, yet functionally unrelated limitations.”) Cf. In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004) (“If we were to adopt Ngai’s position, anyone could continue patenting a product indefinitely provided that they add a new instruction sheet to the product.”).
Hence, Wang ‘181 anticipates the claim because it teaches each and every limitation of the claim. Any argued difference between the prior art and the claimed invention is simply a substitution of one piece of NFDM (solid line) for another piece of 
Hence, it would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Glozman ‘867 to include the features of Wang ‘181 in order to utilize three main stages of learning based guidewire segment detection, rigid guidewire tracking across successive frames of a fluoroscopic image sequence, and non-rigid guidewire deformation each of which handle deformation of a guidewire at a specific level, and their combination provides robust tracking results.
In re claim 140, Glozman ‘867 teaches wherein the image is generated by a 2D or 3D fluoroscopy (0011).
In re claim 141, Glozman ‘867 teaches comprising directing robotic navigation of the elongate instrument through the anatomy based on the location of the at least a portion of the elongate instrument in the image (abstract, 0011, 0026, 0027, 0072, 0076, etc.).
In re claim 148, Glozman ‘867 teaches further comprising: measuring at least one of a position and an orientation of the localization sensor in a coordinate system of the electromagnetic field generator; and registering the at least one of the position and the orientation measurement of the localization sensor to the fluoroscopy image via one or more transformations (0026, 0092, C-arm coordinate is fluoroscopy coordinate, 0011).
In re claim 149, Glozman ‘867 teaches further comprising an image intensifier (0083), wherein the localization data from the localization sensor is registered to the 
In re claim 151, Glozman ‘867 teaches further comprising registering the localization data to the fluoroscopy image via a reference coordinate system, the reference coordinate system based on a reference sensor (0026, 0092, C-arm coordinate is fluoroscopy coordinate, 0093, markers or position themselves are detected is a reference sensor for the c-arm coordinate). 
In re claim 153, Glozman ‘867 teaches a method of tracking or localizing a robotically controlled elongate instrument in real time comprising (abstract): 
displaying a fluoroscopy image of an anatomy of a patient (0072); 
determining a position and an orientation of the distal tip (0067, 0088) based on data from localization sensor at the distal tip of the robotically controlled (0084) elongate instrument (0087, 0089); 
registering localization data from the localization sensor (0026) to a fluoroscopy coordinate system (0026) of the fluoroscopy image (0026, 0092, C-arm coordinate is fluoroscopy coordinate, 0011) to provide a continuously updated (0093) location of at least a portion of the elongate instrument in the fluoroscopy image to facilitate robotic navigation of the elongate instrument through the anatomy (0093);
tracking the elongate instrument in real time in the image (0016, 0022-0025, 0027, 0035, 0039),
Glozman ‘867 fails to the tracking including: initializing an active contour in the image, the active contour including a representation in the image, the representation including a plurality of nodes indicating positions of corresponding distal portions of the 
Wang ‘181 teaches initializing an active contour in the image (fig. 5, 0005, 0018), the active contour including a representation in the image (0032, fig. 5, fig. 6), the representation including a plurality of nodes (fig. 5, 502, 504, etc.; 0031) indicating positions of corresponding distal portions of the elongate instrument (0018, 0024, note the representation of the tracked instrument that is displayed by nodes/points is an obvious of a design choice or non-functional descriptive material), and updating (abstract, 0025-0027) the active contour in the image as the elongate instrument moves in the patient, the updating including performing an image-based search (0024-0027, 0031, current frame and previous frame is updating) within a region of the image corresponding to the location of the active contour in the image (0027-0031).
In addition, with respect to “the representation including a plurality of nodes,” this limitation is a non-functional descriptive material. 
Under Federal Circuit precedent, because printed matter itself is nonstatutory subject matter, it must have a functional relationship to a substrate in order to have patentable weight. See, e.g., In re Miller, 418 F.2d 1392, 1396 (CCPA 1969) (observing that “printed matter by itself is not patentable subject matter, because [it is] non-statutory,” but finding that because the printed matter at issue – volumetric indicia and a legend – had a “new and unobvious functional relationship” to the claimed measuring receptacle, the printed matter had patentable weight). Consistent with this logic, non-See In re Xiao, 462 Fed. Appx. 947, 950-52 (Fed. Cir. 2011) (Non-precedential) (holding that use of “wildcard position labels,” instead of letters or numbers on combination lock, had no patentable weight, because they performed the same function as a letter or a number on the lock).
While most of the NFDM case law involves printed matter on a product (substrate), our reviewing court has seen no reason for limiting this reasoning to that specific context. In King Pharmaceuticals, the Federal Circuit expressly extended the reasoning to method claims.
The specific question before us is whether an otherwise anticipated method claim becomes patentable because it includes a step of “informing” someone about the existence of an inherent property of that method. We hold it does not. The “informing” limitation adds no novelty to the method, which is otherwise anticipated by the prior art. In other words, in light of our holding that the method of taking metaxalone with food to increase the drug’s bioavailability, as recited in claim 1, is not patentable, it readily follows that claim 21, which recites the same method with the sole additional step of informing the patient about this increase in bioavailability, is not patentable.
In an analogous context, we have held that “[w]here the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability.” In re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (alterations added). In such cases, we have recognized See id. at 1385 (“[T]he board cannot dissect a claim, excise the printed matter from it, and declare the remaining portion of the mutilated claim to be unpatentable. The claim must be read as a whole.”) (alterations added). Instead, the relevant question is whether “there exists any new and unobvious functional relationship between the printed matter and the substrate.” Id. at 1386 (citing In re Miller, 57 C.C.P.A. 809, 418 F.2d 1392, 1396 (1969)). The rationale behind this line of cases is preventing the indefinite patenting of known products by the simple inclusion of novel, yet functionally unrelated limitations. See In re Ngai, 367 F.3d at 1339.
Although these “printed matter” cases involved the addition of printed matter, such as written instructions, to a known product, we see no principled reason for limiting their reasoning to that specific factual context. See In re Ngai, 367 F.3d at 1338-39; In re Gulack, 703 F.2d at 1385-87. Rather, we believe that the rationale underlying these cases extends to the situation presented in this case, wherein an instructional limitation is added to a method, as opposed to a product, known in the art. Thus, the relevant inquiry here is whether the additional instructional limitation of claim 21 has a “new and unobvious functional relationship” with the known method of administering metaxalone with food. See In re Ngai, 367 F.3d at 1338 (quoting In re Gulack, 703 F.2d at 1386). 
King Pharm., Inc. v. Eon Labs, Inc., 616 F.3d 1267, 1278-79 (Fed. Cir. 2010) (emphasis added). Additionally, the Federal Circuit did not find error in the Board’s extension of this reasoning to computer-implemented (data processing) claims when it affirmed, without Ex parte Mathias, 84 USPQ2d 1276 (BPAI 2005) (informative), aff’d 191 Fed.Appx. 959 (Fed. Cir. 2006) (Rule 36).
The descriptive material, “the representation including a plurality of nodes,” has not been shown to have functional relationship with the substrate (the ultrasound image). Even if functional, the descriptive material may not be functionally different from the teachings of Wang ‘181 (see fig. 5 and 6). The claimed image differs from Wang ‘181 only in the content of the image, which is not a patentable distinction. The functional relationship is not “new and nonobvious,” the descriptive material has the same functional component as Wang ‘181 because Wang ‘181 has been shown to teach an active contour in the image, the active contour including a representation in the image, and that the contour indicating positions of corresponding distal portions of the elongated instrument.
It has been repeatedly held that an applicant cannot create a novel product by attaching printed matter to it, even if that printed matter itself is new. See, e.g., Ngai. Thus, adding instructions to a kit that describe a method of using it does not make the kit patentable over the same kit with a different set of instructions. Also, it has been held that the “on screen icon for viewing the score of a broadcast sporting event” is unpatentable, because the particular event is a sporting event does not change the product. It merely describes a new, non-functional feature for a product that already exists. Ex parte Mathias, 84 USPQ2d 1276 (BPAI 2005) (informative), aff’d 191 Fed.Appx. 959 (Fed. Cir. 2006)
There are cases in which the descriptive material can form a functional relationship with the underlying substrate. For example, in In re Miller, the addition of 
However, the claim before us is more like the claim in Ngai, Mathias, than Miller. The fact that the “the representation including a plurality of nodes” is a resemblance of a possible nodes/points or other detected objects, does not change the product. It merely describes a new, non-functional feature for a product that already exists.
Allowing applicant’s particular NFDM to distinguish over Wang ‘181 would lead to repeated patenting, or permit a patent to issue where the only distinction over the prior art can be characterized appropriately as non-functional, lead to repeated patent such as someone else could claim that the displaying feature of a shape could be a dash dot, or dot dot, dot dash dot, double line, triple line, or letter “+”, “=” for displaying a marker or other detected subjects. 
The rationale behind this prior art rejection is preventing the repeated patenting of essentially a known product by the mere inclusion of novel non-functional descriptive material. King Pharm., Inc. v. Eon Labs, Inc., 616 F.3d 1267, 1279 (Fed. Cir. 2010) (“The rationale behind this line of cases is preventing the indefinite patenting of known products by the simple inclusion of novel, yet functionally unrelated limitations.”) Cf. In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004) (“If we were to adopt Ngai’s position, anyone could continue patenting a product indefinitely provided that they add a new instruction sheet to the product.”).

Hence, it would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Glozman ‘867 to include the features of Wang ‘181 in order to utilize three main stages of learning based guidewire segment detection, rigid guidewire tracking across successive frames of a fluoroscopic image sequence, and non-rigid guidewire deformation each of which handle deformation of a guidewire at a specific level, and their combination provides robust tracking results.

Claims 113, 115, 117, 151, 152 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glozman ‘867 and Wang ‘181, and still further in view of Neustadter et al. (US 2007/0055144, hereinafter Neustadter ‘144). 
In re claims 113, 115, 117, 152, Glozman ‘867 fails to teach further comprising positioning the electromagnetic field generator next to the bed; wherein registering localization data comprises detecting a position of a reference sensor positioned within the workspace; further comprising providing a bed sensor, the bed sensor coupled to the bed and configured to act as the reference sensor within the workspace. 
In re claims 113 and 152, Neustadter ‘144 (Fig. 1s, 8) teaches further comprising positioning the electromagnetic field generator proximate to the bed.

In re claim 117, Neustadter ‘144 (Fig. 1s, 8; note that any of the 150s could be a reference sensor) teaches further comprising providing a bed sensor, the bed sensor coupled to the bed and configured to act as the reference sensor within the workspace.
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Glozman ‘867 and Wang ‘181 to include the features of Neustadter ‘144  in order to allow tracking of the bed movement and the patient on it with respect to radiation region.

Claim 116 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glozman ‘867 and Wang ‘181, in view of Chang et al. (US 2006/0095066, hereinafter Chang ‘066)
In re claim 116, Glozman ‘867 fails to teach further comprising providing a patch that is positioned on the patient, the patch configured to act as the reference sensor within the workspace.
Chang ‘066 teaches teach further comprising providing a patch comprising an electromagnetic sensor that is positioned on the patient, the patch configured to act as the reference sensor within the workspace (0194-0196).
 It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Glozman ‘867 and Wang ‘181 to include the patch of Chang ‘066 in order to track the movement of patient body. 

Claims 122, 150 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glozman ‘867 and Wang ‘181, and in view of Hasting et al. (US 2005/0256398, hereinafter Hasting ‘398).
In re claims 122, 150, Glozman ‘867 fail to explicitly teach wherein the robotically controlled elongate instrument is a catheter.
Although Glozman ‘867 teaches:
[0002]The aim of a needle insertion procedure is to place the tip of an appropriate needle safely and accurately in a lesion, organ or vessel. Examples of treatments requiring needle insertions include vaccinations, blood/fluid sampling, regional anesthesia, tissue biopsy, catheter insertion, cryogenic ablation, electrolytic ablation, brachytherapy, neurosurgery, deep brain stimulation and various minimally invasive surgeries.
Hasting ‘398 teaches wherein the robotically controlled elongate instrument is a catheter; further comprising driving a master input device based on the registered localization data for intuitive or instinctive driving of the elongate instrument (0032, 0060-0061, 0064, fig. 1, 70 which is a master input device).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Glozman ‘867 and Wang ‘181 include the features of Hasting ‘398 in order to remotely insert a catheter into the desired location in the patient. 

Claims 121 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glozman ‘867 and Wang ‘181 in view of Gutierrez et al. (A practical global distortion correction method for an image intensifier based x-ray fluoroscopy system, Med Phys. 2008 March ; 35(3): 997–1007, hereinafter Gutierrez ‘2008).
In re claim 121 Glozman ‘867 fails to teach wherein in order to register the localization data from the localization sensor to the fluoroscopy image, one or more of the following parameters are ascertained or known: a distance from an X-ray source to the image intensifier, a distance from the source to the bed, a size of the image intensifier, and an axis of rotation of a c-arm of the fluoroscopy coordinate system. 
Note that Glozman ‘867 teaches register the localization data from the localization sensor to the fluoroscopy image as shown above and that: [0091] Images acquired using standard X-Ray equipment suffer typically from two independent geometric distortions: the geometry of the intensifier generates a pincushion distortion and the interaction of the Earth's magnetic field generates an imager-orientation dependent S-shaped distortion. Corrections for both of these distortions are known in the art.
Gutierrez ‘2008 teaches: A practical global distortion correction method for an image intensifier based x-ray fluoroscopy system that include parameters are ascertained or known: a distance from an x-ray source to the bed, or an axis of rotation of a c-arm of the fluoroscopy coordinate system (abstract; page 3, para 1, para 4, para 6; page 4, II.B., para 1; page 5, last para; conclusion).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Glozman ‘867 and Wang ‘181 to . 

Claims 143, 145, 146, 147, 152 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glozman ‘867 and Wang ‘181 in view of Peterson et al. (US 2006/0025668, hereinafter Peterson ‘668).
In re claim 143, Glozman ‘867 fails to teach further comprising expanding a workspace of the electromagnetic field generator by moving the electromagnetic field generator relative to a reference sensor positioned in the workspace of the electromagnetic field generator. 
Peterson ‘668 teaches further comprising expanding a workspace of the electromagnetic field generator by moving the electromagnetic field generator relative to a reference sensor positioned in the workspace of the electromagnetic field generator (0034, 0044, note that Peterson ‘668 teaches before each and every use, distortion correction is made. Hence, when the workspace is expanded which results in moving the electromagnetic field generator, then distortion correction is considered).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Glozman ‘867 and Wang ‘181 to include the features of Peterson ‘668 in order to reduce magnetic field distortion. 
In re claim 145, Peterson ‘668 teaches further comprising moving the electromagnetic field generator without distorting a measurement of the localization sensor (0034, 0044, note that Peterson ‘668 teaches before each and every use, 
In re claim 146, Peterson ‘668 teaches (0044) further comprising coupling a bed sensor to the bed, wherein the reference sensor comprises the bed sensor.
In re claim 147, Peterson ‘668 teaches further comprising recognizing the bed sensor in a fluoroscopic image (0023, 0037-0038, 0043, it is recognizing the bed sensor when the displayed images incorporates the calculation from the bed sensor and the sensor on the instrument).
In re claim 152, Peterson ‘668 teaches further comprising positioning the electromagnetic field generator proximate to the bed (fig. 3, 0040).

Claim 144 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glozman ‘867 and Wang ‘181 in view of Chang ‘066.
In re claim 144, Glozman ‘867 and Wang ‘181 fail to teach further comprising positioning the reference sensor on the patient, wherein the reference sensor comprises of a sensor integrated into a patch.
Chang ‘066 teaches teach further comprising positioning the reference sensor on the patient, wherein the reference sensor comprises of a sensor integrated into a patch (0194-0196).
 It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Glozman ‘867 and Wang ‘181 to include the features of Peterson ‘668 in order to reduce magnetic field distortion, and to include the patch of Chang ‘066 in order to track the movement of patient body. 

Response to Arguments
Applicant’s arguments with respect to claims 109-113, 115-122, 139-141, 143-153 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792. The examiner can normally be reached Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO JOSEPH PENG/Primary Examiner, Art Unit 3793